MR. JUSTICE ADAIR,
specially concurring:
"While I concur in affirming the judgment of the district court in this cause, yet I do not agree with much that is said in the majority opinion herein.
On plaintiff’s case in chief plaintiff’s counsel called the defendant Nathaniel C. "Wallace to the witness stand as a witness on behalf of the plaintiff, at which time the defendant Nathaniel C. Wallace, at pages 44 and 45 of the transcript on this appeal, in part, testified as follows:
“Q. As you were proceeding north approximately eleven and a half miles from Glasgow were yon involved in an accident? A. I was.
“Q. What were the weather conditions like that evening? A. Well, when I left here from Glasgow it was raining, It wasn’t raining too hard or anything, and I left here on my way to the base and I didn’t see no snow or nothing until after the accident, because when I left here it was raining. It wasn’t snowing or nothing. It was a slow rain.
*17"Q. After the accident do you remember talking to the Highway Patrolman, Mr. Snodgrass, who just testified? A. I do.
“Q. Did he at that time give you an arrest ticket? A. No, he did not give me an arrest ticket. He gave me a citation.
“Q. What was the nature of the citation? A. It said not driving in a safe and prudent manner.
“Q. Did you appear in regard to that citation before a justice of the peace, George Scanson? A. Yes, I did.
“Q. How did you plead in regard to that citation? A. I pleaded guilty. Your Honor, may I say something? You know, counsel, why? Because it was told to me when I got the citation that he had to give me a citation because I was on the wrong side of the road, and if I am on the wrong side of the road I am guilty; that’s why I pleaded guilty. My car went out of control and I couldn’t get it straightened up. There was no other way for me to plead. If I plead not guilty I would have been telling a lie.”
When it came to defendant’s case, the defendant Nathaniel C. Wallace was the one and only witness that defendant’s counsel called to the witness box and said defendant there gave oral testimony at the trial and before the district judge in this cause. At that time the defendant Nathaniel C. Wallace on his reeross examination by plaintiff’s counsel testified, at page 80 of the transcript on this appeal, and concluded his testimony thus:
“Q. This highway was slushy as the Highway Patrolman testified to, was it not? A. It wasn’t slushy. It was just like a shield or something in the middle of the road, no snow no place. All of a sudden snow was everywhere, just like I told the Patrolman.
“Q. You heard Mr. Thompson and the Patrolman both testify, and so did George Brien and Carlos Williams, that it was slushy before the accident. A. Okay, yes, sir, I did, but it was just like I explained to the Patrolman, and he distinctly *18told me himself, he said, ‘These things happen.’ Actually, I didn’t see no snow until after it was over.
“Q. Could you see the center line that day? A. Yes I did. It was raining; it wasn’t snowing, not where I was at until after I went into my skid and everything.
“MR. KLINE: That’s all.
“MR. LANCEN: No further questions. (Witness excused.)”